Argued December 12, 1938.
The defendant, Frank Teman, a barber, was arrested for violating section 1 of Ordinance No. 3854 of the City of Allentown, adopted November 27, 1937 pursuant to section 15 of the Act of June 19, 1931, P.L. 589, as amended by the Act of June 5, 1937, P.L. 1689.
At the hearing before the alderman which followed, the defendant was adjudged guilty and sentenced to pay a fine and costs.
By special allowance an appeal was granted to the court of quarter sessions. At the hearing which ensued before Judge HENNINGER the defendant was found not guilty and discharged. The Commonwealth appealed. The appeal was quashed at bar.
We have held a number of times that an appeal by the Commonwealth will not lie from a verdict or finding of `not guilty' in a criminal prosecution, except in cases of nuisance, forcible entry and forcible detainer; and this is so whether the appeal is from a verdict of `not guilty' by a jury, or a finding of `not guilty' by a judge of the court of quarter sessions following an appeal from a summary conviction. See Com. v. Coble,9 Pa. Super. 215; Com. v. Weber, 66 Pa. Super. 180;Com. v. Preston, 92 Pa. Super. 159; Com. v. Benson, 94 Pa. Super. 10;  Com. v. Ahlgrim, 98 Pa. Super. 595; Com.v. Bertolette, 101 Pa. Super. 334; City of Scranton v.Noll, 108 Pa. Super. 94, 164 A. 850; Com. v. Heiland,110 Pa. Super. 188, 167 A. 439; Com. v. Wanamaker, 128 Pa. Super. 528,  194 A. 681; Com. v. Snaman, 131 Pa. Super. 383,  200 A. 106.
We pointed out in Com. v. Snaman, supra, that if it is desired to have the decision of the court of quarter *Page 38 
sessions reviewed by this court, the defendant should be adjudged guilty, in which case the defendant may appeal; or, if the judgment is subsequently arrested, or set aside because of the invalidity of the statute or ordinance, the Commonwealth may then appeal, as was done in Com. v. Curry, 4 Pa. Super. 356.
For these reasons the appeal was quashed.